Case 1:19-cr-00376-RBJ Document 135 Filed 09/02/20 USDC Colorado Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               JUDGE R. BROOKE JACKSON


Criminal Action:     19-cr-00376-RBJ                       Date: September 2, 2020
Courtroom Deputy:    Julie Dynes                           Court Reporter: Sarah Mitchell
Interpreter:         N/A                                   Probation: Joel Nelson via telephone

                         Parties                                      Counsel

 UNITED STATES OF AMERICA                                         Jason St. Julien
                                                                  Thomas Minser
                         Plaintiff

 v.

 1. MAXIMILLIAN ZEFERINO ESQUIBEL                                      Pro Se
                 Defendant


                                     COURTROOM MINUTES


DETENTION HEARING

Court in Session: 10:00 a.m.

Appearance of counsel.

Defendant present on bond pro se.

Argument given on detention.

ORDERED: Defendant is to remain on bond, conditions include prior conditions as well
         as no gang affiliation, no communication or contact with gang members,
         unscheduled home visits may be conducted, no guns are allowed in the home,
         and the defendant is to comply with GPS monitoring.

              In-person Sentencing Hearing is set for December 4, 2020 at 9:00 a.m. in
              Courtroom 902.

Court in Recess: 10:39 a.m.           Hearing concluded.          Total time in Court: 00:39
